81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                         
&$66$1'5$ 0 0(12.(1                    
                                         
                      3ODLQWLII         
                                         
       Y                                  &LYLO $FWLRQ 1R  $%-
                                           &LYLO $FWLRQ 1R  $%-
.$7+/((1 0&*(77,*$1                      
Acting Director, United States Office of 
Personnel Management, et al.            
                                         
                                  
                      'HIHQGDQWV        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

       2Q -DQXDU\   SODLQWLII &DVVDQGUD 0 0HQRNHQ ZKR KDV ILOHG D FDVH DJDLQVW WKH

8QLWHG 6WDWHV 2IILFH RI 3HUVRQQHO 0DQDJHPHQW ³230´ LQ WKLV FRXUW SUHYLRXVO\ $P &RPSO

>1R FY 'NW  @ UHIHUUHG WR LQ WKLV RSLQLRQ DV ³Menoken I &RPSO´ ILOHG WZR PRUH

ODZVXLWV SURFHHGLQJ pro se RQH DJDLQVW 230 DQG WKH 6RFLDO 6HFXULW\ $GPLQLVWUDWLRQ ³66$´

DQG WKH RWKHU DJDLQVW 230 DQG WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI +HDOWK DQG +XPDQ 6HUYLFHV

³++6´ ,Q RQH FDVH SODLQWLII DOOHJHV WKDW 230 DQG 66$ YLRODWHG 7LWOH 9,, RI WKH &LYLO 5LJKWV

$FW RI   86&  H et seq ³7LWOH 9,,´ E\ UHWDOLDWLQJ DJDLQVW KHU EHFDXVH VKH HQJDJHG

LQ SURWHFWHG DFWLYLW\ $P &RPSO >1R FY 'NW  @ ³Menoken II &RPSO´   ,Q

WKH VHFRQG FDVH VKH DOOHJHV WKDW 230 DQG ++6 YLRODWHG 7LWOH 9,, E\ GLVFULPLQDWLQJ DJDLQVW KHU

EDVHG RQ KHU UDFH DQG UHWDOLDWLQJ DJDLQVW KHU EHFDXVH VKH HQJDJHG LQ SURWHFWHG DFWLYLW\ $P




      3ODLQWLII¶V FRPSODLQWV QDPHG IRUPHU $FWLQJ 'LUHFWRU RI WKH 8QLWHG 6WDWHV 2IILFH RI
3HUVRQQHO 0DQDJHPHQW %HWK &REHUW 3XUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH G WKH &RXUW
DXWRPDWLFDOO\ VXEVWLWXWHV KHU VXFFHVVRU DV GHIHQGDQW

                                                 
&RPSO >1R FY 'NW  @ ³Menoken III &RPSO´   3ODLQWLII¶V FODLPV DOO DULVH RXW

RI KHU DWWHPSW WR EHFRPH DQ $GPLQLVWUDWLYH /DZ -XGJH ³$/-´

       2Q 2FWREHU   GHIHQGDQWV ILOHG D FRQVROLGDWHG PRWLRQ WR GLVPLVV SODLQWLII¶V

FRPSODLQWV XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E DUJXLQJ WKDW  SODLQWLII¶V FODLPV LQ

Menoken II DUH EDUUHG XQGHU WKH GRFWULQHV RI res judicata DQG LVVXH SUHFOXVLRQ DQG  SODLQWLII

KDV IDLOHG WR DOOHJH VXIILFLHQW IDFWV LQ Menoken III WR VWDWH FODLPV RI GLVFULPLQDWLRQ DQG UHWDOLDWLRQ

'HIV¶ 0RW WR 'LVPLVV >1R FY 'NW  @ ³'HIV¶ 0RW´ 0HP RI 3 	 $ LQ 6XSS

RI 'HIV¶ 0RW >1R FY 'NW  @ ³'HIV¶ 0HP´ 'HIV¶ 0RW >1R FY

'NW  @ 'HIV¶ 0HP >1R FY 'NW  @ 2Q 2FWREHU   SODLQWLII RSSRVHG

GHIHQGDQWV¶ PRWLRQ 3O¶V &RQVROLGDWHG 0HP LQ 2SS WR 'HIV¶ 0RW >1R FY 'NW  @

³3O¶V 2SS´ 3O¶V 2SS >1R FY 'NW  @ DQG GHIHQGDQWV KDYH UHSOLHG 'HIV¶

5HSO\ LQ 6XSS RI 'HIV¶ 0RW >1R FY 'NW  @ ³'HIV¶ 5HSO\´ 'HIV¶ 5HSO\ >1R

FY 'NW  @

       $IWHU FRQVLGHULQJ WKH SDUWLHV¶ VXEPLVVLRQV WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ WR

GLVPLVV SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW 230 DQG 66$ LQ Menoken II EHFDXVH LW LV SUHFOXGHG

XQGHU WKH GRFWULQHV RI res judicata DQG LVVXH SUHFOXVLRQ 7KH &RXUW ZLOO DOVR JUDQW GHIHQGDQW¶V

PRWLRQ WR GLVPLVV SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW ++6 EXW LW ZLOO GHQ\ WKH PRWLRQ WR GLVPLVV

SODLQWLII¶V FODLP RI UHWDOLDWLRQ DJDLQVW 230 DQG SODLQWLII¶V FODLP RI GLVFULPLQDWLRQ DJDLQVW 230

DQG ++6 LQ Menoken III

                                         %$&.*5281'

,     )DFWXDO %DFNJURXQG

       3ODLQWLII LV DQ $IULFDQ $PHULFDQ IHPDOH OLYLQJ LQ :DVKLQJWRQ '& ZKR KDV EHHQ DSSO\LQJ

IRU DQ $/- SRVLWLRQ VLQFH  Menoken III &RPSO   7KH $/- DSSOLFDWLRQ SURFHVV LQFOXGHV D



                                                  
FRPSHWLWLYH H[DPLQDWLRQ DGPLQLVWHUHG E\ 230 WKH UHVXOWV RI ZKLFK DUH WKHQ XVHG E\ DJHQFLHV

VHHNLQJ WR KLUH $/-V See id.   

       230 KDV H[FOXVLYH FRQWURO RYHU WKH SURFHVV XVHG WR UHIHU DSSOLFDQWV WR EH FRQVLGHUHG IRU

$/- SRVLWLRQV Menoken III &RPSO   230 PDLQWDLQV DQ ³$/- 5HJLVWHU´ WKDW UDQNV DSSOLFDQWV

LQ GHVFHQGLQJ RUGHU EDVHG RQ WKHLU H[DPLQDWLRQ VFRUHV Id.   8SRQ UHTXHVW 230 SURYLGHV

³FHUWLILFDWHV RI HOLJLEOHV´ WR DJHQFLHV ORRNLQJ WR KLUH $/-V Id.   7KHVH FHUWLILFDWHV FRQWDLQ

QDPHV RI DSSOLFDQWV EDVHG RQ WKHLU $/- H[DPLQDWLRQ VFRUH UDQNLQJ DQG WKHLU JHRJUDSKLF

DYDLODELOLW\ DQG WKH\ XVXDOO\ OLVW DW OHDVW WKUHH DSSOLFDQWV IRU HDFK YDFDQF\ DQ DJHQF\ LV VHHNLQJ WR

ILOO Id.  ±

       ,Q  SODLQWLII WRRN WKH $/- H[DPLQDWLRQ DGPLQLVWHUHG E\ 230 Menoken II &RPSO  

230 WKHQ FUHDWHG DQ $/- 5HJLVWHU XVLQJ WKH VFRUHV RI DSSOLFDQWV ZKR KDG FRPSOHWHG WKH 

$/- H[DPLQDWLRQ DQG WKDW $/- 5HJLVWHU ZDV XVHG IRU WKH QH[W IRXUWHHQ \HDUV XQWLO LW ZDV UHSODFHG

LQ  EDVHG RQ WKH UHVXOWV RI D QHZ H[DPLQDWLRQ Id.   

       ,Q 0DUFK  230 LVVXHG D FHUWLILFDWH WR 66$ FRQWDLQLQJ WKH QDPHV RI HOLJLEOH

FDQGLGDWHV IRU $/- SRVLWLRQV WKDW 66$ ZDV VHHNLQJ WR ILOO Menoken II &RPSO   7KH FHUWLILFDWH

ZDV EDVHG RQ WKH  UDQNLQJV Id.   66$ WKHQ XVHG WKLV FHUWLILFDWH WR PDNH $/- VHOHFWLRQV

LQ $SULO  DQG FRPPXQLFDWHG RIIHUV WR VHOHFWHHV LQ 6HSWHPEHU  Id.   3ODLQWLII¶V QDPH

ZDV QRW RQ WKH FHUWLILFDWH IRU FRQVLGHUDWLRQ See id.  

       ,Q  230 FRPSLOHG IRXU FHUWLILFDWHV RI HOLJLEOHV IRU ++6 ZKLFK ZDV VHHNLQJ WR KLUH D

WRWDO RI ILIW\ $/-V IRU DVVLJQPHQW WR IRXU ORFDWLRQV Menoken III &RPSO   ,QVWHDG RI LVVXLQJ

RQH FHUWLILFDWH ZLWK SRWHQWLDO $/- FDQGLGDWHV ZKLFK SODLQWLII GHVFULEHV DV WKH W\SLFDO PHWKRG 230

JDYH ++6 ³IRXU VPDOO $/- FHUWLILFDWHV´ ± RQH IRU HDFK JHRJUDSKLF ORFDWLRQ Id.    (DFK

FHUWLILFDWH OLVWHG FDQGLGDWHV LQ RUGHU RI WKHLU $/- H[DPLQDWLRQ VFRUHV DQG WKHLU JHRJUDSKLF



                                                  
DYDLODELOLW\ Id.   (YHQ WKRXJK SODLQWLII KDG LQGLFDWHG WKDW VKH ZDV DYDLODEOH IRU DOO IRXU RI WKH

JHRJUDSKLF ORFDWLRQV LQYROYHG KHU QDPH ZDV QRW RQ DQ\ RI WKH FHUWLILFDWHV See id.   

3ODLQWLII FODLPV WKDW KDG WKH ³QRUPDO SUDFWLFH´ EHHQ XVHG KHU QDPH ZRXOG KDYH EHHQ LQFOXGHG RQ

WKH VLQJOH ODUJH FHUWLILFDWH IRU $/- FRQVLGHUDWLRQ EHFDXVH WKDW OLVW ZRXOG KDYH LQFOXGHG DW OHDVW 

$/- FDQGLGDWHV Id.  

,,    5HODWHG &DVHV

       3ODLQWLII KDV VXHG 230 EHIRUH 6KH ILOHG D FRPSODLQW ZLWK WKH (TXDO (PSOR\PHQW

2SSRUWXQLW\ &RPPLVVLRQ ³((2&´ LQ  DQG WKHQ EURXJKW DQ DFWLRQ LQ WKH 86 'LVWULFW &RXUW

IRU WKH 'LVWULFW RI &ROXPELD LQ  %RWK SURFHHGLQJV KDYH EHHQ UHVROYHG

       $      Menoken v. OPM ((2& 1R ; ³((2& $FWLRQ´

       $IWHU SODLQWLII WRRN WKH $/- H[DPLQDWLRQ LQ  VKH ILOHG D IRUPDO FKDUJH ZLWK WKH ((2&

DJDLQVW 230 LQ 0D\ RI  See ([  WR 'HIV¶ 0RW >1R FY 'NW  @ ³((2&

2UGHU´ DW  see also Menoken v. Whipple  ) 6XSS G   ''&  GHVFULELQJ

WKH SURFHGXUDO KLVWRU\ RI SODLQWLII¶V FDVH 3ODLQWLII DOOHJHG WKDW WKH $/- H[DPLQDWLRQ DQG VHOHFWLRQ

SURFHVV YLRODWHG 7LWOH 9,, E\ GLVFULPLQDWLQJ DJDLQVW $IULFDQ $PHULFDQ DQG IHPDOH DSSOLFDQWV

WKURXJK LWV GHVLJQ DQG LPSOHPHQWDWLRQ ((2& 2UGHU DW  6SHFLILFDOO\ SODLQWLII FODLPHG WKDW

VHYHUDO RI WKH H[DPLQDWLRQ FRPSRQHQWV LQFOXGLQJ PDQ\ RI WKH 6XSSOHPHQWDO 4XDOLILFDWLRQ

6WDWHPHQW ³646´ EHQFKPDUNV XVHG WR DZDUG SRLQWV WR H[DP WDNHUV KDG D GLVSDUDWH LPSDFW RQ

$IULFDQ $PHULFDQ DQG IHPDOH DSSOLFDQWV Id. DW ± 




        7KH &RXUW PXVW WDNH SODLQWLII¶V DOOHJDWLRQ DV WUXH RQ LWV IDFH EXW QRWHV WKDW LW GRHV QRW NQRZ
LI SODLQWLII ZRXOG KDYH LQ IDFW EHHQ OLVWHG LQ WKH WRS  $/- FDQGLGDWHV

       7KH $/- H[DPLQDWLRQ KDV IRXU FRPSRQHQWV  WKH 6XSSOHPHQWDO 4XDOLILFDWLRQV 6WDWHPHQW
³646´  WKH 3HUVRQDO 5HIHUHQFH ,QTXLU\ ³35,´  WKH :ULWWHQ 'HPRQVWUDWLRQ ³:'´ DQG
 WKH 3DQHO 5HYLHZ ³35´ ((2& 2UGHU DW ±
                                                   
       2Q 1RYHPEHU   WKH $GPLQLVWUDWLYH -XGJH SUHVLGLQJ RYHU WKH FDVH IRXQG WKDW WKH

³SDUWQHU EHQFKPDUN´ XVHG LQ WKH 646 SRUWLRQ RI WKH $/- H[DPLQDWLRQ YLRODWHG 7LWOH 9,, ((2&

2UGHU DW  7KLV FRPSRQHQW ZKLFK DZDUGHG SRLQWV WR DSSOLFDQWV ZKR ZHUH SDUWQHUV DW ODUJH ODZ

ILUPV ZDV IRXQG WR FUHDWH DQ ³DGYHUVH LPSDFW RQ WKH EDVLV RI UDFH´ Id. DW  7KH UHPDLQGHU RI

SODLQWLII¶V GLVFULPLQDWLRQ FODLPV ZHUH UHMHFWHG E\ WKH $GPLQLVWUDWLYH -XGJH Id. DW  7KH

$GPLQLVWUDWLYH -XGJH RUGHUHG 230 WR ³FHDVH XVH RI WKDW EHQFKPDUN´ DQG WR VWRS UHO\LQJ RQ LW

GXULQJ WKH $/- KLULQJ SURFHVV Id 230 ZDV UHTXLUHG WR UHYLHZ WKH VFRUHV RI DOO DSSOLFDQWV RQ WKH

 $/- 5HJLVWHU DGMXVW WKHLU VFRUHV DQG UDQNLQJV LI WKH\ KDG EHHQ DIIHFWHG DQG QRWLI\ DJHQFLHV

XVLQJ WKH  $/- 5HJLVWHU RI WKH GLVFULPLQDWRU\ EHQFKPDUN DQG WKH ((2& 2UGHU Menoken III

&RPSO  ± 

       ,Q $XJXVW DQG 6HSWHPEHU  SODLQWLII ILOHG WZR DSSHDOV ZLWK WKH ((2& DOOHJLQJ WKDW

230 KDG IDLOHG WR FRPSO\ ZLWK WKH ((2&¶V 2UGHU DQG WKDW WKH $GPLQLVWUDWLYH -XGJH KDG

HUURQHRXVO\ UHMHFWHG KHU RWKHU FODLPV See 'HIV¶ 0HP DW  Whipple  ) 6XSS G DW 

7KH ((2& UHMHFWHG WKH DSSHDOV LQ 0D\  'HIV¶ 0HP DW  Whipple  ) 6XSS G DW 

3ODLQWLII WKHQ VRXJKW UHFRQVLGHUDWLRQ RI WKH ((2&¶V 0D\  GHFLVLRQ EXW EHFDXVH VKH ILOHG D

FLYLO DFWLRQ LQ WKH 86 'LVWULFW &RXUW IRU WKH 'LVWULFW RI &ROXPELD DOVR DOOHJLQJ WKDW 230 KDG QRW

SURSHUO\ LPSOHPHQWHG WKH ((2&¶V 2UGHU WKH ((2& GLVPLVVHG WKH UHTXHVW IRU UHFRQVLGHUDWLRQ

'HIV¶ 0HP DW 

       %      Menoken v. Whipple  ) 6XSS G  ''&  ³Menoken I´

       ,Q $XJXVW  SODLQWLII EURXJKW DQ DFWLRQ LQ WKH 86 'LVWULFW &RXUW IRU WKH 'LVWULFW RI

&ROXPELD DOOHJLQJ WKDW 230 ZDV LQ ³ZLOOIXO YLRODWLRQ´ RI WKH ((2& 2UGHU DQG WKDW 230¶V

DGPLQLVWUDWLRQ RI WKH $/- VHOHFWLRQ SURFHVV XQODZIXOO\ GLVFULPLQDWHG DJDLQVW $IULFDQ $PHULFDQ

DQG IHPDOH DSSOLFDQWV LQ YLRODWLRQ RI 7LWOH 9,, XQGHU WKH WKHRULHV RI GLVSDUDWH LPSDFW DQG GLVSDUDWH



                                                 
WUHDWPHQW Menoken I &RPSO  ± Whipple  ) 6XSS G DW ± ,Q 0DUFK  WKH

FRXUW JUDQWHG VXPPDU\ MXGJPHQW IRU 230 RQ DOO FRXQWV Whipple  ) 6XSS G DW  7KH

FRXUW KHOG WKDW 230 ZDV LQ FRPSOLDQFH ZLWK WKH ((2& 2UGHU WR HOLPLQDWH WKH SDUWQHU EHQFKPDUN

FRPSRQHQW IURP WKH $/- H[DPLQDWLRQ DQG WKDW WKHUH ZDV LQVXIILFLHQW HYLGHQFH RI GLVFULPLQDWLRQ

WR VXSSRUW WKH GLVSDUDWH LPSDFW DQG GLVSDUDWH WUHDWPHQW FODLPV WR VXUYLYH VXPPDU\ MXGJPHQW Id.

DW 

          &     Menoken v. Cobert, et al. 1R FY ''&  ³Menoken II´

          2Q -DQXDU\   SODLQWLII ILOHG WZR FRPSODLQWV ZLWK WKLV &RXUW DQG VKH ILOHG DQ

DPHQGHG FRPSODLQW LQ HDFK FDVH RQ $XJXVW   Menoken II &RPSO Menoken III &RPSO

7KH ILUVW Menoken v. Cobert, et al. 1R FY DVVHUWV 7LWOH 9,, UHWDOLDWLRQ FODLPV DJDLQVW

230 DQG 66$ Menoken II &RPSO   3ODLQWLII DOOHJHV WKDW LQ 0DUFK  230 DQG 66$

PDQLSXODWHG WKH $/- VHOHFWLRQ SURFHVV WR GHQ\ SODLQWLII FRQVLGHUDWLRQ IRU DQ $/- SRVLWLRQ EHFDXVH

VKH ZDV D SDUW\ LQ WKH  ((2& $FWLRQ See id.  ±  see also id. DW  6SHFLILFDOO\

SODLQWLII FODLPV WKDW ³230 ZDV GHWHUPLQHG WR GR ZKDWHYHU QHFHVVDU\ WR HQVXUH WKDW >S@ODLQWLII

ZRXOG QRW EHQHILW IURP KHU VXFFHVV´ LQ WKH ((2& $FWLRQ DQG WKDW 66$ ZDV D ³ZLOOLQJ DQG OLNH

PLQGHG SDUWQHU´ Id.  ±

          '     Menoken v. Cobert, et al. 1R FY ''&  ³Menoken III´

          ,Q WKH VHFRQG DFWLRQ ILOHG RQ -DQXDU\   Menoken v. Cobert, et al. 1R FY

 SODLQWLII EULQJV 7LWOH 9,, GLVFULPLQDWLRQ DQG UHWDOLDWLRQ FODLPV DJDLQVW 230 DQG ++6

Menoken III &RPSO   3ODLQWLII DOOHJHV WKDW EHFDXVH VKH ZDV D SDUW\ LQ WKH  ((2& $FWLRQ

230 DQG ++6 UHWDOLDWHG DJDLQVW KHU LQ  E\ GHYLDWLQJ IURP WKH QRUPDO VHOHFWLRQ SURFHVV LQ

FUHDWLQJ ³IRXU VPDOO $/- FHUWLILFDWHV´ LQVWHDG RI RQH ODUJH FHUWLILFDWH ZLWK DW OHDVW  $/-

FDQGLGDWH QDPHV Id.   ± 3ODLQWLII FODLPV WKDW VKH ZRXOG KDYH EHHQ FRQVLGHUHG IRU WKH



                                                 
$/- SRVLWLRQ LI GHIHQGDQWV KDG XVHG WKH ³QRUPDO SUDFWLFH´ RI D VLQJOH OLVW Id.   3ODLQWLII DOVR

EULQJV D GLVFULPLQDWLRQ FODLP XQGHU D GLVSDUDWH LPSDFW WKHRU\ DOOHJLQJ WKDW WKH DOOHJHG GHYLDWLRQ

IURP WKH QRUPDO VHOHFWLRQ SURFHVV ³KDG WKH UHVLGXDO HIIHFW RI GHSULYLQJ >SODLQWLII@ DQG RWKHU $IULFDQ

$PHULFDQ $/- DSSOLFDQWV RI WKHLU ULJKW WR EH FRQVLGHUHG IRU $/- SRVLWLRQV´ Id. DW ±

                                    67$1'$5' 2) 5(9,(:

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR µVWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH¶´ Ashcroft v. Iqbal

 86    TXRWLQJ Bell Atl. Corp. v. Twombly  86    ,Q Iqbal

WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV GHFLVLRQ LQ Twombly ³)LUVW WKH

WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHV D PRWLRQ WR GLVPLVV´ Id. DW ±

        $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id. DW  FLWLQJ

Twombly  86 DW  ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶

EXW LW DVNV IRU PRUH WKDQ D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id. TXRWLQJ

Twombly  86 DW  $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id. TXRWLQJ Twombly  86 DW 

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWV GR QRW VXIILFH´ Id. FLWLQJ Twombly  86 DW 

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO




                                                   
LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU 

       :KHUH WKH DFWLRQ LV EURXJKW E\ D pro se SODLQWLII D GLVWULFW FRXUW KDV DQ REOLJDWLRQ ³WR

FRQVLGHU KLV ILOLQJV DV D ZKROH EHIRUH GLVPLVVLQJ D FRPSODLQW´ Schnitzler v. United States 

)G   '& &LU  EHFDXVH VXFK FRPSODLQWV DUH KHOG ³WR OHVV VWULQJHQW VWDQGDUGV WKDQ

IRUPDO SOHDGLQJV GUDIWHG E\ ODZ\HUV´ Haines v. Kerner  86  ± 

                                             $1$/<6,6

,     3ODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW 230 LQ Menoken II LV EDUUHG E\ WKH GRFWULQH RI
       res judicata

       ³8QGHU res judicata D ILQDO MXGJPHQW RQ WKH PHULWV RI DQ DFWLRQ SUHFOXGHV WKH SDUWLHV RU

WKHLU SULYLHV IURP UHOLWLJDWLQJ LVVXHV WKDW ZHUH RU FRXOG KDYH EHHQ UDLVHG LQ WKDW DFWLRQ´ Allen v.

McCurry  86    FLWLQJ Cromwell v. Cty. of Sac.  86    SBC

Commc’ns, Inc. v. FCC  )G   '& &LU  ³>$@ SDUW\ ZKR RQFH KDV KDG a

chance to OLWLJDWH D FODLP EHIRUH DQ DSSURSULDWH WULEXQDO XVXDOO\ RXJKW QRW WR KDYH DQRWKHU FKDQFH

WR GR VR´ HPSKDVLV LQ RULJLQDO TXRWLQJ 5HVWDWHPHQW 6HFRQG RI -XGJPHQWV   

7KHUHIRUH D SDUW\ FDQQRW HVFDSH WKH SUHFOXVLYH HIIHFW RI WKH GRFWULQH E\ UDLVLQJ D GLIIHUHQW OHJDO

WKHRU\ RU VHHNLQJ D GLIIHUHQW UHPHG\ WKDW ZDV DYDLODEOH WR KHU LQ WKH SULRU DFWLRQ See U.S. Indus.,

Inc. v. Blake Constr. Co.  )G   '& &LU  DGRSWLQJ ³WKH 5HVWDWHPHQW 6HFRQG

RI -XGJPHQWV¶ SUDJPDWLF WUDQVDFWLRQDO DSSURDFK´ ZKLFK ³UHIOHFWV D WUHQG µLQ WKH GLUHFWLRQ RI

UHTXLULQJ WKDW D SODLQWLII SUHVHQW LQ RQH VXLW DOO WKH FODLPV IRU UHOLHI WKDW KH PD\ KDYH DULVLQJ RXW RI

WKH VDPH WUDQVDFWLRQ RU RFFXUUHQFH¶´ FLWDWLRQ RPLWWHG TXRWLQJ % - 0RRUH 0RRUH¶V )HGHUDO



       7KRXJK SODLQWLII LV DQ DWWRUQH\ DQG GHVSLWH WKH IDFW WKDW D pro se DWWRUQH\ ³LV SUHVXPHG WR
KDYH D NQRZOHGJH RI WKH OHJDO V\VWHP DQG QHHG OHVV SURWHFWLRQV IURP WKH FRXUW´ Richards v. Duke
Univ.  ) 6XSS G   ''&  WKH &RXUW FRQVWUXHV SODLQWLII¶V ILOLQJV OLEHUDOO\ LQ
OLJKW RI KHU pro se VWDWXV
                                                   
3UDFWLFH  >@ DW  G HG  'HIHQGDQWV PDLQWDLQ WKDW SODLQWLII¶V UHWDOLDWLRQ FODLP

DJDLQVW 230 LQ Menoken II LV EDUUHG E\ WKH GRFWULQH RI res judicata DOVR NQRZQ DV FODLP

SUHFOXVLRQ 'HIV¶ 0HP DW ± 7KH &RXUW DJUHHV

       $ VXEVHTXHQW ODZVXLW ZLOO EH SUHFOXGHG LI ³WKHUH KDV EHHQ SULRU OLWLJDWLRQ  LQYROYLQJ WKH

VDPH FODLPV RU FDXVH RI DFWLRQ  EHWZHHQ WKH VDPH SDUWLHV RU WKHLU SULYLHV DQG  WKHUH KDV EHHQ

D ILQDO YDOLG MXGJPHQW RQ WKH PHULWV  E\ D FRXUW RI FRPSHWHQW MXULVGLFWLRQ´ Smalls v. United

States  )G   '& &LU  7R GHWHUPLQH ZKHWKHU WKH IDFWV RI WZR FDVHV DUH VLPLODU

HQRXJK WR FRQVWLWXWH WKH VDPH ³FDXVH RI DFWLRQ´ FRXUWV PXVW FRQVLGHU ZKHWKHU WKH ODZVXLWV WXUQ RQ

WKH VDPH ³QXFOHXV RI IDFWV´ Drake v. FAA  )G   '& &LU  TXRWLQJ Page v.

United States  ) 6XSS   '& &LU  7KLV LQYROYHV DQ DVVHVVPHQW RI ³ZKHWKHU

WKH IDFWV DUH UHODWHG LQ WLPH VSDFH RULJLQ RU PRWLYDWLRQ ZKHWKHU WKH\ IRUP D FRQYHQLHQW WULDO XQLW

DQG ZKHWKHU WKHLU WUHDWPHQW DV D XQLW FRQIRUPV WR WKH SDUWLHV¶ H[SHFWDWLRQV´ I.A.M. Nat’l Pension

Fund v. Indus. Gear Mfg. Co.  )G   Q '& &LU  TXRWLQJ % - 0RRUH

0RRUH¶V )HGHUDO 3UDFWLFH  >@ G HG 

       7KLV FDVH ZDUUDQWV WKH DSSOLFDWLRQ RI res judicata )LUVW Menoken I DQG Menoken II LQYROYH

WKH VDPH SDUWLHV 6HFRQG SODLQWLII¶V FXUUHQW UHWDOLDWLRQ FODLP FRXOG KDYH EHHQ EURXJKW DJDLQVW

230 LQ Menoken I VLQFH WKH FODLPV LQ ERWK FDVHV DULVH RXW RI WKH VDPH IDFWXDO FLUFXPVWDQFHV

       ,Q Menoken I SODLQWLII DOOHJHG

               ,Q 0DUFK  230 ³XVHG´ WKH GLVFULPLQDWRU\ VFRULQJ EHQFKPDUN ZKHQ LW
               IRUZDUGHG D ³FHUWLILFDWH RI HOLJLEOHV´ WR WKH 6RFLDO 6HFXULW\ $GPLQLVWUDWLRQ
               66$    ,Q 6HSWHPEHU  230 DJDLQ ³XVHG´ WKH GLVFULPLQDWRU\
               VFRULQJ EHQFKPDUN E\ IDFLOLWDWLQJ 66$¶V DELOLW\ WR PDNH $/- DSSRLQWPHQWV
               IURP WKH WDLQWHG 0DUFK  FHUWLILFDWH

Menoken I &RPSO    ,Q Menoken II SODLQWLII VLPLODUO\ DOOHJHV

               230 KDG LVVXHG DQ $/- FHUWLILFDWH WR 66$ LQ 0DUFK     66$ XVHG
               WKH FHUWLILFDWH WR PDNH $/- VHOHFWLRQV LQ $SULO  DQG FRPPXQLFDWHG

                                                  
               RIIHUV WR WKH VHOHFWHHV LQ 6HSWHPEHU     230 DQG 66$ PDQLSXODWHG
               WKH VHOHFWLRQ SURFHVV WR HQDEOH 66$ WR KLUH  $/-V ZLWKRXW KDYLQJ WR
               FRQVLGHU >S@ODLQWLII¶V SUHVXPSWLYH HQWLWOHPHQWV LQ >WKH ((2& $FWLRQ@

Menoken II &RPSO   ± ,Q ERWK FDVHV SODLQWLII DGGUHVVHV 230 DQG 66$¶V XVH RI WKH

0DUFK  FHUWLILFDWH WR UHFRPPHQG DQG KLUH $/-V LQ 6HSWHPEHU  6KH DOVR LQFOXGHV IDFWXDO

DOOHJDWLRQV DERXW KHU  ((2& $FWLRQ LQ ERWK FRPSODLQWV Menoken I &RPSO   Menoken II

&RPSO   7KXV DOO RI WKH IDFWV IRUPLQJ WKH EDVLV RI SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW 230

LQ Menoken II ZHUH SUHVHQW LQ KHU Menoken I FRPSODLQW

       7KH FRXUW JUDQWHG 230¶V PRWLRQ IRU VXPPDU\ MXGJPHQW LQ Menoken I ZKLFK FRQVWLWXWHV

D ILQDO MXGJPHQW RQ WKH PHULWV ZLWK res judicata HIIHFW Prakash v. Am. Univ.  )G  

'& &LU  ³$V D GHFLVLRQ RQ WKH PHULWV D VXPPDU\ MXGJPHQW PHUJHV RU EDUV WKH DFWLRQ IRU

UHV MXGLFDWD SXUSRVHV´ 3ODLQWLII KDG DQ RSSRUWXQLW\ WR OLWLJDWH DQ\ OHJDO FODLPV DJDLQVW 230

DULVLQJ IURP WKH $/- KLULQJ SURFHVV LQ  DQG VKH FKRVH WR EDVH KHU  FDVH RQ GLVFULPLQDWLRQ

DORQH %HFDXVH DQ\ UHWDOLDWLRQ FODLP DJDLQVW 230 EDVHG RQ WKRVH IDFWV FRXOG KDYH ± DQG VKRXOG

KDYH ± EHHQ UDLVHG E\ SODLQWLII LQ Menoken I SODLQWLII¶V DFWLRQ DJDLQVW 230 LQ Menoken II LV EDUUHG

E\ WKH GRFWULQH RI res judicata 7KHUHIRUH WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ WR GLVPLVV

SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW 230

,,    3ODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW 66$ LQ Menoken II LV EDUUHG E\ LVVXH SUHFOXVLRQ

       7KH 6RFLDO 6HFXULW\ $GPLQLVWUDWLRQ ZDV QRW D GHIHQGDQW LQ WKH ILUVW DFWLRQ EXW GHIHQGDQWV

FRQWHQG WKDW SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW WKH DJHQF\ LQ Menoken II LV EDUUHG E\ WKH GRFWULQH

RI LVVXH SUHFOXVLRQ 'HIV¶ 0HP DW ±

       8QGHU WKH GRFWULQH RI LVVXH SUHFOXVLRQ ³RQFH D FRXUW KDV GHFLGHG DQ LVVXH RI IDFW RU ODZ

QHFHVVDU\ WR LWV MXGJPHQW WKDW GHFLVLRQ PD\ SUHFOXGH UHOLWLJDWLRQ RI WKH LVVXH LQ D VXLW RQ D GLIIHUHQW

FDXVH RI DFWLRQ LQYROYLQJ D SDUW\ WR WKH ILUVW FDVH´ Allen  86 DW  FLWLQJ Montana v. United



                                                  
States  86    $ SULRU GHWHUPLQDWLRQ RI DQ LVVXH KDV SUHFOXVLYH HIIHFW LI WKUHH

FRQGLWLRQV DUH PHW

                )LUVW WKH VDPH LVVXH QRZ EHLQJ UDLVHG PXVW KDYH EHHQ FRQWHVWHG E\ WKH
                SDUWLHV DQG VXEPLWWHG IRU MXGLFLDO GHWHUPLQDWLRQ LQ WKH SULRU FDVH 6HFRQG
                WKH LVVXH PXVW KDYH EHHQ DFWXDOO\ DQG QHFHVVDULO\ GHWHUPLQHG E\ D FRXUW RI
                FRPSHWHQW MXULVGLFWLRQ LQ WKDW SULRU FDVH 7KLUG SUHFOXVLRQ LQ WKH VHFRQG
                FDVH PXVW QRW ZRUN D EDVLF XQIDLUQHVV WR WKH SDUW\ ERXQG E\ WKH ILUVW
                GHWHUPLQDWLRQ

Yamaha Corp. of Am. v. United States  )G   '& &LU  +RZHYHU ³>W@KH YHU\

KHDUW RI WKH FROODWHUDO HVWRSSHO GRFWULQH LV WKH UHTXLUHPHQW WKDW WKH LVVXH WR EH SUHFOXGHG PXVW EH

VXEVWDQWLDOO\ WKH VDPH DV WKH LVVXH SUHYLRXVO\ OLWLJDWHG´ Schneider v. Lockheed Aircraft Corp.

 )G   '& &LU  FLWLQJ Montana  86 DW  7KXV EHFDXVH 66$ ZDV

QRW D SDUW\ LQ Menoken I WKH GHWHUPLQDWLRQV PDGH LQ WKDW FDVH ZRXOG KDYH SUHFOXVLYH HIIHFW LQ

Menoken II RQO\ LI WKRVH GHWHUPLQDWLRQV ZHUH VXEVWDQWLYHO\ LGHQWLFDO WR SODLQWLII¶V FXUUHQW FODLP

DJDLQVW 66$

         3ODLQWLII ODEHOV KHU FODLP DJDLQVW 66$ DV D FDXVH RI DFWLRQ IRU UHWDOLDWLRQ EXW VKH GRHV QRW

DOOHJH WKDW WKH DJHQF\ WRRN DQ\ SDUWLFXODU DFWLRQ ± VXFK DV UHTXHVWLQJ D FHUWLILFDWH IURP 230 ± LQ

UHWDOLDWLRQ IRU KHU SURWHFWHG DFWLYLW\ ,QVWHDG ZKDW VKH DOOHJHV LV WKDW 66$ DQG 230 ZHUH FROOXGLQJ

DJDLQVW KHU WR HQJDJH LQ D SDWWHUQ RI GLVFRYHU\ DEXVHV GXULQJ WKH UHOLHI SKDVH RI KHU RULJLQDO ((2&

SURFHHGLQJ LQ DQ HIIRUW WR KLGH WKH IDFW WKDW 230 ZDV QRW LQ FRPSOLDQFH ZLWK WKH  ((2&

2UGHU

         3ODLQWLII VWDWHV WKDW VKH EHFDPH DZDUH RI WKLV FRQGXFW ZKLOH WKH ((2& PDWWHU ZDV VWLOO

SHQGLQJ Menoken II &RPSO   6KH FODLPV WKDW WKH DJHQFLHV¶ IDLOXUH WR GLVFORVH WKH $/-

FHUWLILFDWH LVVXHG E\ 230 WR 66$ LQ 0DUFK RI  ZKLFK GLG QRW LQFOXGH KHU QDPH FRQFHDOHG

WKH IDFW WKDW 230 ZDV YLRODWLQJ WKH WHUPV RI WKH ((2& 2UGHU LQ SDUWLFXODU WKH SURYLVLRQ WKDW

UHTXLUHG WKH DJHQF\ WR DGMXVW KHU VFRUH Id.  ± 6LQFH SODLQWLII ZDV QRW OLVWHG RQ WKH

                                                  
FHUWLILFDWH VKH ZDV QRW FRQVLGHUHG IRU D SRVLWLRQ DW 6RFLDO 6HFXULW\ See id.  ± %XW LQ

SODLQWLII¶V YLHZ JLYHQ KHU YLFWRU\ DW WKH DGPLQLVWUDWLYH OHYHO DQG WKH $GPLQLVWUDWLYH -XGJH¶V RUGHU

VKH ZDV ³SUHVXPSWLYHO\ HQWLWOHG WR SULRULW\ FRQVLGHUDWLRQ DQGRU SODFHPHQW LQ DQ $/- SRVLWLRQ LQ

´ id.   see also id.   DQG WKH DJHQFLHV¶ REVWUXFWLYH FRQGXFW HQDEOHG 230 WR

³FLUFXPYHQW SODLQWLII¶V SUHVXPSWLYH HQWLWOHPHQWV´ Id.  ±

       %XW SODLQWLII DOUHDG\ VSHFLILFDOO\ DOOHJHG LQ &RXQW , RI Menoken I WKDW 230 YLRODWHG 7LWOH

9,, ³E\ UHSHDWHGO\ DQG GHOLEHUDWHO\ IDLOLQJ WR FRPSO\ ZLWK ((2& 2UGHUV´ Menoken I &RPSO DW

 $IWHU H[WHQVLYH GLVFRYHU\ WKH FRXUW HQWHUHG VXPPDU\ MXGJPHQW LQ IDYRU RI 230 DQG

FRQFOXVLYHO\ IRXQG WKDW 230 did FRPSO\ ZLWK WKH ((2& 2UGHU See Whipple  ) 6XSS G DW

± 6LQFH WKH LVVXH RI ZKHWKHU 230 FRPSOLHG ZLWK WKH ((2& 2UGHU KDV DOUHDG\ EHHQ

GHFLGHG WKHUH LV QRWKLQJ OHIW WR SODLQWLII¶V FODLP WKDW 66$ VRPHKRZ IDFLOLWDWHG RU FRQVSLUHG LQ DQ

DOOHJHG ODFN RI FRPSOLDQFH

       0RUHRYHU SUHFOXVLRQ RI UHOLWLJDWLQJ WKLV LVVXH GRHV ³QRW ZRUN D EDVLF XQIDLUQHVV´ WR

SODLQWLII LQ DQ\ ZD\ EHFDXVH SODLQWLII KDV DOUHDG\ KDG KHU RSSRUWXQLW\ WR OLWLJDWH WKLV LVVXH IXOO\

DJDLQVW 230 DQG 230 KDG HYHU\ LQFHQWLYH WR OLWLJDWH WKH LVVXH WR ILQDOLW\ LQ WKH ILUVW FDVH See

Yamaha Corp.  )G DW  7KHUHIRUH SODLQWLII¶V FODLP DJDLQVW 66$ LQ Menoken II LV




       'HIHQGDQW SRLQWV RXW WKDW WKH ((2& FDPH WR WKH VDPH FRQFOXVLRQ LQ LWV  GHFLVLRQ
'HIV¶ 0HP DW ± ,Q WKDW ((2& SURFHHGLQJ SODLQWLII ³FKDUDFWHUL]HG KHU FODLP DV µZKHWKHU
230 ZLWK WKH DFWLYH DQG ZLOOLQJ DVVLVWDQFH RI 66$ PDQLSXODWHG WKH $/- FHUWLILFDWLRQ SURFHVV LQ
 LQ D PDQQHU GHVLJQHG WR HQVXUH >SODLQWLII@ ZRXOG QRW UHFHLYH HTXLWDEOH UHOLHI DV D UHVXOW RI KHU
VWDWXV DV D SUHYDLOLQJ SDUW\ LQ D  GLVFULPLQDWLRQ FRPSODLQW DJDLQVW 230¶´ Id. DW  TXRWLQJ
Menoken v. Archuleta ((2& 1R   :/  DW  'HF   7KH
((2& UXOHG WKDW SODLQWLII FRXOG QRW UHDUJXH ZKHWKHU 230 FRPSOLHG ZLWK WKH $GPLQLVWUDWLYH
-XGJH¶V RUGHU LQ  EHFDXVH WKH GLVWULFW FRXUW DQG WKH '& &LUFXLW KDG ³DOUHDG\ UXOHG WKDW 230
FRPSOLHG ZLWK WKH UHOLHI RUGHUHG´ Id. DW  TXRWLQJ Archuleta  :/  DW  7KH
RQO\ LVVXH WKH ((2& FRQVLGHUHG ZDV SODLQWLII¶V DOOHJDWLRQ WKDW 66$ DQG 230 KDG UHWDOLDWHG DJDLQVW
KHU ZKHQ 66$ DPHQGHG LWV UHTXHVW IRU D FHUWLILFDWH RI HOLJLEOH $/- FDQGLGDWHV WR H[FOXGH
:DVKLQJWRQ '& Id. +RZHYHU SODLQWLII GRHV QRW DSSHDU WR UDLVH WKLV LVVXH LQ KHU FRPSODLQW KHUH
                                                 
SUHFOXGHG E\ WKH FRXUW¶V ILQGLQJV LQ Menoken I DQG GHIHQGDQWV¶ PRWLRQ WR GLVPLVV WKH FODLP

DJDLQVW 66$ RQ WKDW EDVLV ZLOO EH JUDQWHG

,,,   3ODLQWLII KDV VWDWHG D FODLP RI GLVFULPLQDWLRQ DJDLQVW 230 DQG ++6 LQ Menoken III

       8QGHU 7LWOH 9,, WKH IHGHUDO JRYHUQPHQW LV UHTXLUHG WR PDNH ³>D@OO SHUVRQQHO DFWLRQV

DIIHFWLQJ HPSOR\HHV RU DSSOLFDQWV IRU HPSOR\PHQW    IUHH IURP DQ\ GLVFULPLQDWLRQ EDVHG RQ UDFH´

 86&  HD $ SODLQWLII FDQ SURYH WKDW VKH ZDV QRW KLUHG EHFDXVH RI KHU UDFH XQGHU D

GLVSDUDWH WUHDWPHQW WKHRU\ E\ GHPRQVWUDWLQJ WKDW KHU HPSOR\HU¶V FRQGXFW ZDV PRWLYDWHG E\

GLVFULPLQDWRU\ LQWHQW RU XQGHU D GLVSDUDWH LPSDFW WKHRU\ E\ VKRZLQJ WKDW HYHQ LI WKH HPSOR\PHQW

SUDFWLFH ZDV QRW LQWHQGHG WR GLVFULPLQDWH LW ³LQ IDFW >KDG@ D GLVSURSRUWLRQDWHO\ DGYHUVH HIIHFW RQ

PLQRULWLHV´ Ricci v. DeStefano  86    Anderson v. Zubieta  )G 

 '& &LU  REVHUYLQJ WKDW GLVSDUDWH LPSDFW FODLPV RI GLVFULPLQDWLRQ ³LQYROYH

HPSOR\PHQW SUDFWLFHV WKDW DUH IDFLDOO\ QHXWUDO LQ WKHLU WUHDWPHQW RI GLIIHUHQW JURXSV EXW WKDW LQ IDFW

IDOO PRUH KDUVKO\ RQ RQH JURXS WKDQ DQRWKHU DQG FDQQRW EH MXVWLILHG E\ EXVLQHVV QHFHVVLW\´

TXRWLQJ Int’l Bhd. of Teamsters v. United States  86   Q  3URRI RI

GLVFULPLQDWRU\ PRWLYH LV QRW UHTXLUHG XQGHU D GLVSDUDWH LPSDFW WKHRU\ Int’l Bhd. of Teamsters

 86 DW  Q

       3ODLQWLII FODLPV WKDW GHIHQGDQWV YLRODWHG 7LWOH 9,, E\ XVLQJ DQ XQODZIXO $/- UHIHUUDO

SUDFWLFH WKDW GLVSURSRUWLRQDWHO\ GLVTXDOLILHG $IULFDQ $PHULFDQ DSSOLFDQWV LQFOXGLQJ SODLQWLII IURP

EHLQJ FRQVLGHUHG IRU $/- SRVLWLRQV Menoken III &RPSO DW ± 'HIHQGDQWV DUJXH WKDW SODLQWLII¶V

GLVFULPLQDWLRQ FODLP VKRXOG EH GLVPLVVHG XQGHU 5XOH E EHFDXVH LW IDLOV WR VWDWH D FODLP XSRQ




                                                 
ZKLFK UHOLHI FDQ EH JUDQWHG 'HIV¶ 0HP DW ± 7KH &RXUW ILQGV WKDW WKH DOOHJDWLRQV LQ

SODLQWLII¶V FRPSODLQW DUH VXIILFLHQW WR VXUYLYH D PRWLRQ WR GLVPLVV

       ³>$@ SODLQWLII HVWDEOLVKHV D SULPD IDFLH GLVSDUDWHLPSDFW FODLP E\ VKRZLQJ WKDW WKH

HPSOR\HU µXVHV D SDUWLFXODU HPSOR\PHQW SUDFWLFH WKDW FDXVHV D GLVSDUDWH LPSDFW¶ RQ RQH RI WKH

SURKLELWHG EDVHV´ Lewis v. City of Chi  86    TXRWLQJ  86&  H±

N$L 7R FDUU\ WKLV EXUGHQ D SODLQWLII PXVW ³LGHQWLI\>@ WKH VSHFLILF HPSOR\PHQW SUDFWLFH

WKDW LV FKDOOHQJHG´ DQG SURYH FDXVDWLRQ E\ RIIHULQJ ³VWDWLVWLFDO HYLGHQFH RI D NLQG DQG GHJUHH

VXIILFLHQW WR VKRZ WKDW WKH SUDFWLFH LQ TXHVWLRQ KDV FDXVHG WKH H[FOXVLRQ RI DSSOLFDQWV IRU MREV RU

SURPRWLRQV EHFDXVH RI WKHLU PHPEHUVKLS LQ D SURWHFWHG JURXS´ Watson v. Fort Worth Bank &

Trust  86    :KHQ ILOLQJ D FRPSODLQW D SODLQWLII QHHG QRW SOHDG HYHU\ HOHPHQW

RI WKH SULPD IDFLH FDVH LQ RUGHU WR VXUYLYH D PRWLRQ WR GLVPLVV Swierkiewicz v. Sorema N.A. 

86    %XW LW LV ³QRW HQRXJK WR VLPSO\ DOOHJH WKDW WKHUH LV D GLVSDUDWH LPSDFW RQ

ZRUNHUV RU SRLQW WR D JHQHUDOL]HG SROLF\ WKDW OHDGV WR VXFK DQ LPSDFW´ Smith v. City of Jackson,

Miss.  86   

       &RQVLGHULQJ WKH IDFW WKDW SODLQWLII LV SURFHHGLQJ pro se WKH &RXUW ILQGV WKDW SODLQWLII¶V

DOOHJDWLRQV VDWLVI\ WKLV VWDQGDUG See Haines  86 DW ± 3ODLQWLII FODLPV WKDW VKH ZDV

QRW FRQVLGHUHG IRU DQ $/- SRVLWLRQ EHFDXVH RI 230¶V GHFLVLRQ WR LVVXH IRXU VHSDUDWH FHUWLILFDWHV

RI HOLJLEOH FDQGLGDWHV IRU IRXU JHRJUDSKLF UHJLRQV LQVWHDG RI FRPSLOLQJ RQH FHUWLILFDWH Menoken

III &RPSO  ± 230¶V PHWKRG RI XVLQJ PXOWLSOH FHUWLILFDWHV ZKHQ LW ZDV UHIHUULQJ $/-

FDQGLGDWHV WR ++6 FRQVWLWXWHV DQ HPSOR\PHQW SUDFWLFH LQ WKH GLVSDUDWH LPSDFW FRQWH[W See Lewis

 86 DW  KROGLQJ WKDW WKH WHUP ³HPSOR\PHQW SUDFWLFH´ LQ 7LWOH 9,, LV QRW GHILQHG EXW

HQFRPSDVVHG FLW\¶V FRQGXFW ZKHQ LQ VHOHFWLQJ DSSOLFDQWV WR DGYDQFH LQ WKH KLULQJ SURFHVV LW

H[FOXGHG SDVVLQJ DSSOLFDQWV ZKR VFRUHG EHORZ D FHUWDLQ WKUHVKROG RQ WKH TXDOLILFDWLRQ



                                                 
H[DPLQDWLRQ 7KHUHIRUH SODLQWLII KDV LGHQWLILHG DQ HPSOR\PHQW SUDFWLFH ZLWK HQRXJK VSHFLILFLW\

WR VXUYLYH D PRWLRQ WR GLVPLVV

       3ODLQWLII¶V DOOHJDWLRQV ZLWK UHVSHFW WR WKH LPSDFW RI WKLV SUDFWLFH DUH VRPHZKDW FRQFOXVRU\

EXW DW WKLV VWDJH WKH\ DUH EDUHO\ VXIILFLHQW WR FUHDWH DQ LQIHUHQFH RI FDXVDWLRQ 3ODLQWLII FODLPV WKDW

³ODUJHU FHUWLILFDWHV DOORZHG 230 WR UHDFK LQWR WKH ORZHU UDQNV RI WKH $/- 5HJLVWHU´ ZKLFK ³PDGH

LW HDVLHU IRU DJHQFLHV WR FRQVLGHU $IULFDQ $PHULFDQ FDQGLGDWHV EHFDXVH DV D JURXS WKH\ WHQGHG WR

EH FOXVWHUHG DW WKH ORZHU UDQNV RI WKH 5HJLVWHU GXH WR ORZHU H[DPLQDWLRQ VFRUHV´ Menoken III

&RPSO  ± )XUWKHU VKH DOOHJHV WKDW XVLQJ IRXU FHUWLILFDWHV UDWKHU WKDQ RQH DOORZHG 230

³WR DYRLG JRLQJ WRR GHHS LQWR WKH 5HJLVWHU WR UHDFK >S@ODLQWLII¶V VFRUH´ DQG WKDW ³>D@YRLGLQJ ORZHU

VFRUHV RQ WKH 5HJLVWHU KDG WKH IXUWKHU HIIHFW RI OLPLWLQJ WKH QXPEHU RI $IULFDQ $PHULFDQ FDQGLGDWHV

++6 ZRXOG FRQVLGHU´ Id.   7KHVH DOOHJDWLRQV VXJJHVW WKDW WKH XVH RI IRXU VHSDUDWH FHUWLILFDWHV

KDG WKH HIIHFW RI GLVSURSRUWLRQDWHO\ GLVTXDOLI\LQJ $IULFDQ $PHULFDQ DSSOLFDQWV LQFOXGLQJ SODLQWLII

IURP EHLQJ FRQVLGHUHG IRU DQ $/- SRVLWLRQ 7KHUHIRUH SODLQWLII KDV DOOHJHG VXIILFLHQW IDFWV WR VWDWH

D FRJQL]DEOH FODLP DQG WKH PRWLRQ WR GLVPLVV SODLQWLII¶V GLVFULPLQDWLRQ FODLP DJDLQVW 230 DQG

++6 LQ Menoken III ZLOO EH GHQLHG See Lewis  86 DW  KROGLQJ WKDW WKH DOOHJDWLRQ WKDW

GHIHQGDQWV H[FOXGHG FHUWDLQ DSSOLFDQWV EHORZ D FHUWDLQ VFRUH ³FDXVHG D GLVSDUDWH LPSDFW    VWDWHG

D FRJQL]DEOH FODLP´ 3ODLQWLII ZLOO QRZ KDYH WR SURYH WKHVH DOOHJDWLRQV WKRXJK DQG FRPH IRUZDUG

ZLWK WKH QHFHVVDU\ VWDWLVWLFDO HYLGHQFH DQG WKLV UXOLQJ VKRXOG QRW EH LQWHUSUHWHG DV H[SUHVVLQJ DQ\

YLHZ DV WR ZKHWKHU WKHVH FODLPV ZLOO VXUYLYH VXPPDU\ MXGJPHQW

,9    3ODLQWLII KDV VWDWHG D FODLP RI UHWDOLDWLRQ DJDLQVW 230 EXW QRW DJDLQVW ++6 LQ
       Menoken III

       3ODLQWLII DOVR FODLPV WKDW GHIHQGDQWV UHWDOLDWHG DJDLQVW KHU LQ YLRODWLRQ RI 7LWOH 9,, E\

³HQJDJLQJ LQ DFWV GHVLJQHG WR HQVXUH >VKH@ ZRXOG QRW EH FRQVLGHUHG IRU DQ $/- SRVLWLRQ LQ 

EHFDXVH VKH KDG SUHYDLOHG LQ D 7LWOH 9,, FODLP DJDLQVW 230´ ± KHU  ((2& $FWLRQ Menoken

                                                  
III &RPSO DW  'HIHQGDQWV PRYH WR GLVPLVV WKLV FODLP XQGHU 5XOH E DV ZHOO 'HIV¶ 0HP

DW ±

       7LWOH 9,,¶V DQWLUHWDOLDWLRQ SURYLVLRQ PDNHV LW XQODZIXO IRU ³DQ HPSOR\HU >WR@ µGLVFULPLQDWH

DJDLQVW¶ DQ HPSOR\HH    EHFDXVH WKDW LQGLYLGXDO µRSSRVHG DQ\ SUDFWLFH¶ PDGH XQODZIXO E\ 7LWOH

9,, RU µPDGH D FKDUJH WHVWLILHG DVVLVWHG RU SDUWLFLSDWHG LQ¶ D 7LWOH 9,, SURFHHGLQJ RU

LQYHVWLJDWLRQ´ Burlington N. & Santa Fe Ry. Co. v. White  86    TXRWLQJ 

86&  HD see Baird v. Gotbaum  )G   	 Q '& &LU  FRQILUPLQJ

WKDW WKH JHQHUDO EDQ RQ UHWDOLDWLRQ LQ VHFWLRQ HD DSSOLHV WR IHGHUDO HPSOR\HUV WKURXJK

VHFWLRQ H ,Q RUGHU WR HVWDEOLVK D SULPD IDFLH FDVH RI UHWDOLDWLRQ SODLQWLII ³PXVW VKRZ 

VKH HQJDJHG LQ D VWDWXWRULO\ SURWHFWHG DFWLYLW\  VKH VXIIHUHG DQ DGYHUVH HPSOR\PHQW DFWLRQ DQG

 WKHUH LV D FDXVDO FRQQHFWLRQ EHWZHHQ WKH WZR´ Taylor v. Small  )G   '& &LU

 +RZHYHU D ³SODLQWLII DOOHJLQJ D UHWDOLDWLRQ FODLP IDFHV D ORZ KXUGOH DW WKH PRWLRQ WR

GLVPLVV VWDJH´ Winston v. Clough  ) 6XSS G   ''&  DQG GRHV QRW QHHG WR

SOHDG HDFK HOHPHQW RI KHU SULPD IDFLH FDVH See Swierkiewicz  86 DW 




       :KHQ ³WKH SODLQWLII FODLPV WKDW WKH UHWDOLDWLRQ WRRN WKH IRUP RI IDLOXUH WR KLUH WKH SODLQWLII
PXVW DOVR VKRZ  WKDW >VKH@ DSSOLHG IRU DQ DYDLODEOH MRE DQG  WKDW VKH ZDV TXDOLILHG IRU WKDW
SRVLWLRQ´ Morgan v. Fed. Home Loan Mortg. Corp.  )G   '& &LU  FLWDWLRQV
RPLWWHG +HUH SODLQWLII¶V ³IDLOXUH WR FRQVLGHU´ FODLP LV YHU\ VLPLODU WR D ³IDLOXUH WR KLUH´ FODLP
DQG GHIHQGDQWV FRQWHQG WKDW SODLQWLII KDV QRW VXIILFLHQWO\ SOHG WKDW VKH ZDV TXDOLILHG IRU WKH MRE
'HIV¶ 0HP DW  ,Q  ++6 ZDV VHHNLQJ WR KLUH $/-V LQ IRXU JHRJUDSKLF ORFDWLRQV IRU ZKLFK
SODLQWLII ZDV DYDLODEOH Menoken III &RPSO   3ODLQWLII¶V QDPH ZDV RQ WKH $/- 5HJLVWHU DW
WKDW WLPH EHFDXVH VKH KDG SDUWLFLSDWHG LQ 230¶V DSSOLFDWLRQ SURFHVV DQG FRPSOHWHG WKH QHFHVVDU\
$/- H[DPLQDWLRQ Id.    3ODLQWLII DOOHJHV WKDW ³>W@KH QRUPDO SUDFWLFH ZKHQ ILOOLQJ $/-
YDFDQFLHV LQ PXOWLSOH ORFDWLRQV KDG EHHQ IRU 230 WR SUHSDUH RQH FHUWLILFDWH´ id.   DQG WKDW LI
230 KDG XVHG LWV QRUPDO SUDFWLFH ++6 ³ZRXOG KDYH EHHQ LQ D SRVWXUH WR FRQVLGHU DW OHDVW 
$/- FDQGLGDWHV DQG >S@ODLQWLII ZRXOG KDYH EHHQ RQH RI WKHP´ Id.   %\ FODLPLQJ WKDW VKH
ZRXOG KDYH EHHQ RQ WKH ODUJHU OLVW SODLQWLII KDV VXIILFLHQWO\ SOHG WKDW VKH ZDV TXDOLILHG IRU DQ $/-
SRVLWLRQ %XW SODLQWLII ZLOO KDYH WR SURYH WKLV DOOHJDWLRQ WR VXUYLYH VXPPDU\ MXGJPHQW

                                                  
       'HIHQGDQWV GR QRW VHHP WR FRQWHVW WKDW SODLQWLII HQJDJHG LQ VWDWXWRULO\ SURWHFWHG DFWLYLW\ RU

WKDW VKH VXIIHUHG DQ DGYHUVH DFWLRQ See 'HIV¶ 0HP DW ± 7KH\ RQO\ DUJXH WKDW SODLQWLII KDV

IDLOHG WR SOHDG WKDW WKHUH LV D ³FDXVDO FRQQHFWLRQ EHWZHHQ KHU SURWHFWHG DFWLYLW\ DQG WKH DOOHJHG

LPSURSHU DFWLRQ´ Id. DW  7KH &RXUW ILQGV WKDW SODLQWLII KDV SXW IRUWK VXIILFLHQW DOOHJDWLRQV

DJDLQVW 230 WR VXUYLYH D PRWLRQ WR GLVPLVV EXW LW FRQFOXGHV WKDW SODLQWLII¶V FODLP DJDLQVW ++6 LV

IXOO RI FRQFOXVRU\ DVVHUWLRQV WKDW GR QRW JLYH ULVH WR D UHWDOLDWLRQ FODLP

       7R VXFFHHG LQ D UHWDOLDWLRQ FDVH D SODLQWLII PXVW VKRZ D FDXVDO FRQQHFWLRQ EHWZHHQ WKH

SURWHFWHG DFWLYLW\ DQG WKH FRPSODLQHG RI DFWLRQ $QG FRXUWV LQ WKLV GLVWULFW KDYH VXVWDLQHG

FRPSODLQWV DW WKH 5XOH E VWDJH ZKHQ WKH SODLQWLII KDV PHUHO\ DOOHJHG WKDW KH RU VKH ZDV

VXEMHFWHG WR DQ DGYHUVH DFWLRQ ³EHFDXVH RI´ SURWHFWHG DFWLYLW\ See, e.g. Ndzerre v. Wash. Metro.

Area Transit Auth.  ) 6XSS G  ± ''&  ILQGLQJ SODLQWLII¶V DOOHJDWLRQV WKDW

KH ZDV UHTXLUHG WR SHUIRUP DGGLWLRQDO GXWLHV ZLWKRXW FRPSHQVDWLRQ EHFDXVH KH SDUWLFLSDWHG LQ WKH

((2& FRPSODLQW SURFHVV ZDV HQRXJK WR ³QXGJH´ KLV FODLPV SDVW WKH PRWLRQ WR GLVPLVV VWDJH

Bartlette v. Hyatt Regency  ) 6XSS G   ''&  FRQFOXGLQJ WKDW SODLQWLII

VXIILFLHQWO\ SOHG FDXVDWLRQ E\ DOOHJLQJ WKDW VKH ZDV GLVFLSOLQHG DIWHU FRPSODLQLQJ DERXW

GLVFULPLQDWRU\ WUHDWPHQW HYHQ WKRXJK VKH GLG QRW DOOHJH WKDW WKH VXSHUYLVRUV LQYROYHG LQ WKH

GLVFULPLQDWLRQ FRPSODLQWV ZHUH WKH VDPH VXSHUYLVRUV ZKR HQJDJHG LQ WKH UHWDOLDWRU\ FRQGXFW

Jones v. Bernanke  ) 6XSS G  ± ''&  ILQGLQJ WKDW SODLQWLII¶V DOOHJDWLRQ

WKDW KLV SHUIRUPDQFH HYDOXDWLRQ ZDV JLYHQ LQ UHWDOLDWLRQ IRU KLV LQYROYHPHQW LQ SURWHFWHG DFWLYLW\

ZDV VXIILFLHQW WR PHHW WKH SOHDGLQJ VWDQGDUG Bryant v. Pepco  ) 6XSS G   ''&

 DFNQRZOHGJLQJ WKDW SODLQWLII FRXOG KDYH SOHG WKH FRQQHFWLRQ EHWZHHQ WKH SURWHFWHG DFWLYLW\

DQG DGYHUVH DFWLRQ ZLWK JUHDWHU VSHFLILFLW\ EXW KDG GRQH HQRXJK WR VXUYLYH D PRWLRQ WR GLVPLVV E\




                                                  
FODLPLQJ WKDW ³DV D UHVXOW RI KDYLQJ HQJDJHG LQ D SURWHFWHG DFWLYLW\    KH VXIIHUHG UHWDOLDWLRQ LQ

WKH IRUP RI UHDVVLJQPHQW´

       7KH &RXUW LV QRW FHUWDLQ WKDW WKH OHJDO SURSRVLWLRQ DSSOLHG LQ WKHVH FDVHV LV FRQVLVWHQW ZLWK

Iqbal  86  7KH RSLQLRQV UHO\ RQ D VHQWHQFH LQ Rochon v. Gonzales LQ ZKLFK WKH '&

&LUFXLW VWDWHG ³LQ RUGHU WR VXUYLYH D PRWLRQ WR GLVPLVV DOO WKH FRPSODLQW KDV WR VD\ LV µWKH

JRYHUQPHQW UHWDOLDWHG DJDLQVW PH EHFDXVH , HQJDJHG LQ SURWHFWHG DFWLYLW\¶´  )G  

'& &LU  TXRWLQJ Sparrow v. United Airlines, Inc.  )G   '& &LU 

%XW WKLV FRPPHQW VHHPV WR KDYH EHHQ OLIWHG RXW RI FRQWH[W DQG JLYHQ WRR PXFK VLJQLILFDQFH DQG

LQ DQ\ HYHQW LW ZDV EDVHG XSRQ SUHFHGHQW WKDW DSSOLHG Conley v. Gibson  86   DQG




                                                 
QRW Iqbal 6R QRWZLWKVWDQGLQJ WKH FRPPHQW LQ Rochon WKHUH LV QR DXWKRULW\ LQ WKLV &LUFXLW KROGLQJ

WKDW WKH SOHDGLQJ VWDQGDUGV RI Iqbal GR QRW DSSO\ LQ UHWDOLDWLRQ FDVHV

       7R SURYH FDXVDWLRQ D SODLQWLII PD\ VKRZ WKDW ³WKH HPSOR\HU KDG NQRZOHGJH RI WKH

HPSOR\HH¶V SURWHFWHG DFWLYLW\ DQG WKDW WKH DGYHUVH SHUVRQQHO DFWLRQ WRRN SODFH VKRUWO\ DIWHU WKDW

DFWLYLW\´ Baldrige  )G DW  'HIHQGDQWV DUJXH WKDW ³SODLQWLII KDV QRW SODXVLEO\ DOOHJHG DQ

LQIHUHQFH RI >D@    FDXVDO FRQQHFWLRQ EHWZHHQ KHU SURWHFWHG DFWLYLW\ DQG WKH DOOHJHG LPSURSHU




       7KH SUREOHP LQ Rochon ZDV WKDW WKH GLVWULFW FRXUW KDG GLVPLVVHG D FRPSODLQW IRU IDLOXUH WR
VWDWH D FODLP RQ WKH JURXQGV WKDW WKH SODLQWLII KDG QRW DGGXFHG HYLGHQFH WR VKRZ WKDW WKH DGYHUVH
DFWLRQ ZRXOG QRW KDYH RFFXUUHG EXW IRU KLV SURWHFWHG DFWLYLW\  )G DW  7KH &RXUW RI
$SSHDOV KHOG WKDW WKH SODLQWLII ZDV QRW UHTXLUHG WR PHHW WKLV VWDQGDUG DQG UHEXW WKH GHIHQVH DW WKH
5XOH E VWDJH DQG WKH FLWHG SDVVDJH DURVH LQ WKDW FRQWH[W

               5RFKRQ LV QRW UHTXLUHG KRZHYHU LQ RUGHU WR VWDWH D FODLP RI UHWDOLDWLRQ WR
               DOOHJH IDFWV VXIILFLHQW WR QHJDWH WKH )%,¶V DOWHUQDWLYH H[SODQDWLRQV IRU LWV
               DFWLRQV ± ZKDWHYHU WKH\ PD\ WXUQ RXW WR EH See Sparrow v. United Air
               Lines, Inc.  )G   '& &LU  2Q WKH FRQWUDU\ LQ RUGHU
               WR VXUYLYH D PRWLRQ WR GLVPLVV ³DOO >WKH@ FRPSODLQW KDV WR VD\´ id. DW 
               LV ³WKH *RYHUQPHQW UHWDOLDWHG DJDLQVW PH EHFDXVH , HQJDJHG LQ SURWHFWHG
               DFWLYLW\´ 5RFKRQ¶V FRPSODLQW PHHWV WKLV OLEHUDO SOHDGLQJ VWDQGDUG

Rochon  )G DW  %XW WKH FRXUW LQ Sparrow ZDV DSSO\LQJ WKH ³OLEHUDO SOHDGLQJ VWDQGDUG´
GHULYHG IURP Conley  86 DW ± VR LW LV TXHVWLRQDEOH ZKHWKHU Sparrow FRQWLQXHV WR VHUYH
DV D JXLGH See Sparrow  )G DW  0RUHRYHU LQ WKH QH[W SDUDJUDSK WKH Rochon RSLQLRQ
JRHV RQ WR GHVFULEH WKH IDFWV WKDW ZRXOG VKRZ FDXVDWLRQ

               5RFKRQ XQTXHVWLRQDEO\ HQJDJHG LQ VWDWXWRULO\ SURWHFWHG DFWLYLW\ ZKHQ KH
               ILOHG 7LWOH 9,, FRPSODLQWV DJDLQVW WKH )%, $QG ZH KDYH ORQJ KHOG D ³FDXVDO
               FRQQHFWLRQ    PD\ EH HVWDEOLVKHG E\ VKRZLQJ WKDW WKH HPSOR\HU KDG
               NQRZOHGJH RI WKH HPSOR\HH¶V SURWHFWHG DFWLYLW\ DQG WKDW WKH
               DGYHUVH    DFWLRQ WRRN SODFH VKRUWO\ DIWHU WKDW DFWLYLW\´ +HUH 5RFKRQ
               FODLPV WKH )%, >WRRN DFWLRQ DJDLQVW KLP@ DURXQG WKH WLPH KH DQG WKH %XUHDX
               VHWWOHG KLV 7LWOH 9,, VXLW    7KH GLVWULFW FRXUW HUUHG WKHUHIRUH LQ
               FRQFOXGLQJ WKDW 5RFKRQ IDLOHG ³WR >DOOHJH VXIILFLHQW@ IDFWV WR VXSSRUW D
               UHDVRQDEOH LQIHUHQFH WKDW WKH )%, DFWHG ZLWK UHWDOLDWRU\ RU GLVFULPLQDWRU\
               PRWLYHV´

 )G DW  TXRWLQJ Mitchell v. Baldrige  )G   


                                                 
DFWLRQ´ EHFDXVH WKH DFWV RFFXUUHG WRR IDU DSDUW LQ WLPH 'HIV¶ 0HP DW  3ODLQWLII ILOHG KHU

((2& FKDUJH LQ  (YHQ LI RQH ORRNV WR WKH GDWH WKH DFWLRQ ZDV UHVROYHG LQ  WKH WLPH

SHULRG EHWZHHQ SODLQWLII¶V SURWHFWHG DFWLYLW\ DQG WKH DOOHJHG DGYHUVH DFWLRQ LQ  LV IDU WRR ORQJ

WR VXSSRUW D SUHVXPSWLRQ RI FDXVDWLRQ EDVHG RQ WHPSRUDO SUR[LPLW\ See Hamilton v. Geithner

 )G  ± '& &LU  REVHUYLQJ WKDW WKH 6XSUHPH &RXUW DQG '& &LUFXLW KDYH

VXJJHVWHG WKDW ³D WKUHHPRQWK SHULRG EHWZHHQ WKH SURWHFWHG DFWLYLW\ DQG WKH DGYHUVH HPSOR\PHQW

DFWLRQ PD\ VWDQGLQJ DORQH EH WRR OHQJWK\ WR UDLVH DQ LQIHUHQFH RI FDXVDWLRQ´ EXW WKDW WKHUH LV

WHFKQLFDOO\ QR ³EULJKWOLQH WKUHHPRQWK UXOH´. +RZHYHU WHPSRUDO SUR[LPLW\ LV QRW WKH RQO\ ZD\

WR DOOHJH FDXVDWLRQ DQG DW WKLV HDUO\ VWDJH SODLQWLII KDV DOOHJHG MXVW HQRXJK IRU KHU UHWDOLDWLRQ FODLP

DJDLQVW 230 WR VXUYLYH D PRWLRQ WR GLVPLVV

        3ODLQWLII FODLPV WKDW 230 ³PLQGIXO´ WKDW VKH ³SUHYDLOHG´ LQ KHU  ((2& $FWLRQ

GHYLVHG D SODQ RI XVLQJ IRXU VHSDUDWH FHUWLILFDWHV WKDW ZRXOG QRW UHDFK SODLQWLII¶V DGMXVWHG VFRUH VR

WKDW SODLQWLII ZRXOG QRW ³EHQHILW IURP DQ\ UHOLHI VKH ZDV DZDUGHG DV D UHVXOW RI KHU SUHYDLOLQJ SDUW\

VWDWXV´ Menoken III &RPSO  ±  6KH DOOHJHV WKDW ³>W@KH SXUSRVH DQG HIIHFW RI WKH

GHFLVLRQ WR XVH IRXU FHUWLILFDWHV LQVWHDG RI RQH ZDV WR DOORZ 230 WR DYRLG JRLQJ WRR GHHS LQWR

WKH 5HJLVWHU WR UHDFK >S@ODLQWLII¶V VFRUH´ id.   DQG WKDW WKH VFKHPH VXFFHHGHG LQ ³GHSULYLQJ

>KHU@    RI D IDLU DQG HTXDO RSSRUWXQLW\ WR EH FRQVLGHUHG IRU DQ $/- DSSRLQWPHQW´ Id.  

3ODLQWLII¶V FRPSODLQW DOVR PDNHV WKH FRQFOXVRU\ DOOHJDWLRQ WKDW 230 UHWDOLDWHG DJDLQVW KHU ³E\

HQJDJLQJ LQ DFWV GHVLJQHG WR HQVXUH >S@ODLQWLII ZRXOG QRW EH FRQVLGHUHG IRU DQ $/- SRVLWLRQ LQ 

EHFDXVH VKH KDG SUHYDLOHG LQ D 7LWOH 9,, FODLP DJDLQVW 230´ Menoken III &RPSO DW ±

$OWKRXJK SODLQWLII FRXOG KDYH GRQH D EHWWHU MRE RI DUWLFXODWLQJ D FDXVDO FRQQHFWLRQ ± LQGHHG VKH

GRHV QRW HYHQ DOOHJH WKDW DQ\ 230 GHFLVLRQ PDNHU LQYROYHG ZLWK WKH ++6 YDFDQFLHV NQHZ DERXW

KHU SURWHFWHG DFWLYLW\ ± VKH KDV GRQH MXVW HQRXJK WR VXUYLYH D PRWLRQ WR GLVPLVV JLYHQ WKH H[LVWLQJ



                                                   
FDVH ODZ LQ WKLV GLVWULFW DQG WKH IDFW WKDW VKH LV SURFHHGLQJ pro se 7KH &RXUW FDXWLRQV SODLQWLII

WKRXJK WKDW PHUH FRQFOXVRU\ DOOHJDWLRQV RI UHWDOLDWRU\ DQLPXV ZLOO QRW EH HQRXJK WR VXVWDLQ D FODLP

DW WKH VXPPDU\ MXGJPHQW VWDJH

       +RZHYHU ZLWK UHJDUG WR KHU UHWDOLDWLRQ FODLP DJDLQVW ++6 SODLQWLII KDV QRW SOHG VXIILFLHQW

IDFWV WR DOORZ DQ LQIHUHQFH RI UHWDOLDWLRQ $OWKRXJK VKH FODLPV WKDW 230 DQG ++6 ³ZRUNHG

FORVHO\´ DQG WKDW 230 ³HOLFLWHG WKH FRRSHUDWLRQ RI ++6´ WR FDUU\ RXW LWV DOOHJHG VFKHPH WR GHSULYH

SODLQWLII RI FRQVLGHUDWLRQ IRU DQ $/- SRVLWLRQ Menoken III &RPSO    VKH QHYHU DFWXDOO\

DOOHJHV WKDW ++6 NQHZ WKDW SODLQWLII LQLWLDWHG WKH ((2& $FWLRQ WKDW HOLPLQDWHG WKH GLVFULPLQDWRU\

SDUWQHU EHQFKPDUN RU WKDW VKH KDG HQJDJHG LQ SURWHFWHG DFWLYLW\ DW DOO 3ODLQWLII VLPSO\ VD\V WKDW

230 ZDV UHTXLUHG WR LQIRUP ++6 RI WKH RUGHU WKDW UHVXOWHG IURP SODLQWLII¶V ((2& $FWLRQ Id.  

³230 LQIRUPHG ++6 RI ((2&¶V GLVFULPLQDWLRQ ILQGLQJ LQ WKH >((2&@ PDWWHU´ see id.  

³++6 LV GHHPHG WR KDYH EHHQ DZDUH RI ((2&¶V GLVFULPLQDWLRQ ILQGLQJ DW RU DURXQG WKH WLPH LW

XVHG WKH $/- 5HJLVWHU LQ ´ )XUWKHU WKH FRPSODLQW GRHV QRW HYHQ LQFOXGH D FRQFOXVRU\

DOOHJDWLRQ WKDW ++6 DFWHG RXW RI UHWDOLDWRU\ DQLPXV 7KHUHIRUH SODLQWLII KDV IDLOHG WR SOHDG DQ\

IDFWV WKDW ZRXOG DOORZ WKH &RXUW WR GUDZ WKH UHDVRQDEOH LQIHUHQFH WKDW ++6 LV OLDEOH IRU WKH DOOHJHG

PLVFRQGXFW See Iqbal  86 DW  FLWLQJ Twombly  86 DW 

       %HFDXVH SODLQWLII KDV DOOHJHG VXIILFLHQW IDFWV WR VWDWH D UHWDOLDWLRQ FODLP DJDLQVW 230 EXW

KDV IDLOHG WR GR VR ZLWK UHJDUG WR LWV FODLP DJDLQVW ++6 WKH &RXUW ZLOO GHQ\ GHIHQGDQWV¶ PRWLRQ

DJDLQVW 230 DQG JUDQW WKH PRWLRQ DV WR ++6

                                          &21&/86,21

       7KH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ WR GLVPLVV WKH UHWDOLDWLRQ FODLP DJDLQVW 230 LQ

Menoken II VLQFH LW LV EDUUHG E\ WKH GRFWULQH RI res judicata DQG LW ZLOO GLVPLVV WKH UHWDOLDWLRQ FODLP

DJDLQVW 66$ EHFDXVH LW LV EDUUHG E\ LVVXH SUHFOXVLRQ



                                                  
       7KH &RXUW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ WR GLVPLVV SODLQWLII¶V GLVFULPLQDWLRQ FODLP DJDLQVW

230 DQG ++6 DQG ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ WR GLVPLVV SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW

230 LQ Menoken III %XW WKH PRWLRQ WR GLVPLVV WKH UHWDOLDWLRQ FODLP DJDLQVW ++6 LQ Menoken III

ZLOO EH JUDQWHG EHFDXVH SODLQWLII KDV IDLOHG WR VWDWH D FODLP

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( $XJXVW